Citation Nr: 0526876	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02-16 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the left 5th finger.

2.  Entitlement to an initial compensable rating for plantar 
warts.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from April 
1968 to January 1972, and he had subsequent service with the 
Army National Guard from September 1985 to August 2001.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claim for service 
connection for residuals of a fracture of his left 5th finger 
(i.e., little finger).  In addition, the RO granted his claim 
for service connection for plantar warts and assigned an 
initial 
0 percent (i.e., noncompensable) rating.  He has appealed for 
a higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a veteran appeals his initial 
rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at others).  In April 2003, he testified before a hearing 
officer (HO) at the RO.  

In October 2004, the Board remanded the two claims currently 
at issue to the RO (via the Appeals Management Center (AMC)) 
for additional development and consideration.  In May and 
July 2005, the AMC issued supplemental statements of the case 
(SSOCs) - continuing the initial noncompensable rating for 
the plantar warts and confirming the denial of service 
connection for residuals of a fracture of the left 5th 
finger.  So the case was returned to the Board for further 
appellate review.




FINDINGS OF FACT

1.  The evidence indicates the veteran has a mild flexion 
deformity of his left 5th finger, but there is no evidence of 
degenerative joint disease (DJD) or a prior fracture.

2.  The preponderance of evidence indicates the veteran's 
left 5th finger deformity did not originate while on active 
duty in the military and was not aggravated by his military 
service.  

3.  The plantar wart on the veteran's left foot is chronic 
and painful, but it does not cause any functional impairment 
in his left foot and he does not have any plantar warts on 
his right foot.


CONCLUSIONS OF LAW

1.  The veteran's left 5th finger deformity was not incurred 
or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 
3.306 (2004).

2.  The criteria are met for an initial compensable rating of 
10 percent, but no higher, for a plantar wart of the left 
foot.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes (DCs) 
7803, 7804 (2002 and 2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004) (Pelegrini II).  Here, the RO provided 
the veteran VCAA notice in July 2001, so before the RO's 
initial decision concerning these claims in June 2002.  
Hence, this was in accordance with the preferred sequence of 
events (VCAA letter before initial adjudication) specified in 
Pelegrini II.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In addition to the July 2001 VCAA notice mentioned above, the 
AMC also sent the veteran another VCAA letter in October 
2004.  The July 2001 and October 2004 VCAA letters provided 
him with notice of the evidence needed to support his claims 
that was not on record at the time of the letters, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  The letters satisfied 
the first three notice requirements outlined in 38 C.F.R. 
§ 3.159(b)(1) and Pelegrini II, but it did not include the 
specific language of the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claims.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the July 2001 and October 2004 VCAA letters 
did not contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence pertaining 
to his claims.  The letters requested that he provide or 
identify any evidence supporting his claims and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).  



In developing his claims, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment (VAOPT) records.  As well, VA examinations were 
scheduled in May 2002, June 2002, and January 2005.  
Furthermore, although requested in the October 2004 VCAA 
letter, he did not provide any additional information 
relating to the treatment for plantar warts and/or residuals 
of a fracture of his left 5th finger that he had alluded to 
during the April 2003 hearing.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Entitlement to Service Connection for 
Residuals of a Fracture of the Left 5th Finger


Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This 
requires a finding that there is a current disability that 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  

In this case, the reports of the June 2002 and January 2005 
VA examinations of the veteran's left hand indicate he has a 
chronic flexion contracture of the distal interphalangeal 
(DIP) joint of the left 5th finger resulting in a mild 
flexion deformity of 30 degrees.  A May 2002 X-ray confirmed 
this finding and found no evidence of a prior fracture.

The veteran has given several different accounts of how and 
when he injured the little finger on his left hand.  At the 
June 2002 and January 2005 VA examinations, he told the 
doctor that he had injured it on a swing chain during his 
childhood - prior to enlisting in the military.  But during 
his April 2003 hearing, he said he broke this finger on a 
swing chain during service, in 1971 (see transcript of the 
hearing, pg. 13).  

Yet another account is contained in the veteran's National 
Guard records.  A July 1977 report of a reenlistment physical 
notes that he broke his left 4th and little (5th) finger in 
July 1977 and was treated at a private hospital in New 
Castle, Pennsylvania.  September 1985, April 1988, and August 
1992 reports of Army National Guard physicals indicate he 
fractured his left 5th finger in 1977 and had made a 
satisfactory recovery without any residuals (i.e., sequelae).  
His March 2001 retirement physical indicated no abnormalities 
of his upper extremities upon objective physical examination, 
but he noted a history of a fracture of his left little 
finger on his report of medical history.

The veteran's SMRs indicate he injured his left hand in 
January 1971 while playing basketball and a possible finger 
fracture was noted.  A January 1971 X-ray indicated the 2nd 
digit of his left hand was fractured (so not his 5th, little, 
finger).  A February 1971 note and X-ray, and a March 1971 X-
ray, indicated the fracture was to the 4th digit of his left 
hand (so still not his 5th, little, finger).  Contrary to 
these findings, the November 1971 report of medical 
examination prior to separation from service indicates the 
3rd digit of his left hand was fractured in February 1971.  
His own November 1971 report of medical history signed by him 
indicates he reported that his left 3rd finger was fractured.  
Apparently based on this report, in the June 2002 rating 
decision, the RO granted service connection for residuals of 
a fracture to his 3rd finger - even though, in his May 2001 
claim (see VA Form 21-4138), he reported the small finger of 
his left hand had been broken.

At the April 2003 hearing, the veteran expressed his 
confusion over the RO's decision.  He said that he had never 
injured his 3rd (i.e., middle) finger, and that he never 
filed a claim for it (see transcript of the hearing, pgs. 6, 
12).  He said the only finger that has bothered him has been 
his left 5th finger (pg. 7).  As mentioned earlier, he 
maintained at the hearing that he fractured his left small 
finger in a swing chain in 1971 (pg. 13).  However, his SMRs 
show no record of a swing chain injury.  Perhaps he is 
confusing this incident with that basketball injury he 
sustained in 1971, which may have resulted in a fracture of 
his left 2nd, 3rd, or 4th finger based on the evidence on 
record - but clearly not his 5th finger at issue.

So either the veteran injured his left little finger prior to 
service, as he mentioned to the June 2002 and January 2005 VA 
examiners, or in 1977 - as indicated in his National Guard 
records.  The January 2005 examiner noted that the X-ray 
evidence, which revealed no DJD (i.e., arthritis) or 
residuals of a fracture, was consistent with the injury the 
veteran reported occurred during his childhood on a swing 
chain.  But regardless of whether the injury occurred prior 
to service or in 1977 - it did not happen during active 
military service.  (Note:  He was discharged from active duty 
in January 1972, and he did not reenlist in the Army National 
Guard until 1985).

The Board also has considered whether the veteran's claimed 
left 5th finger injury was aggravated during service, but 
there is no evidence of this either.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a preexisting 
injury or disease will be considered to have been aggravated 
by active military where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease).  There is no evidence that the flexion 
deformity ever increased in severity during his military 
service.  In fact, at his March 2001 retirement physical, his 
upper extremities were normal and his physical profile was 
reported being a level "1" in all areas, which is the 
maximum level for fitness.  

For these reasons, the claim for service connection for the 
left 5th finger deformity must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Entitlement to an Initial Compensable Rating for Plantar 
Warts

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate DCs 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. 
Part 4.  Not all cases will show all of the findings for a 
specific rating, especially in the more fully described 
grades of disabilities, but the higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. §§ 4.7, 4.21.

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  
38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Consideration of factors that are 
wholly outside the rating criteria provided by regulation is 
error.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

In this case, the veteran's plantar warts are evaluated by 
analogy using the criteria under DC 7819 for benign skin 
neoplasms.  See 38 C.F.R. § 4.118, DC 7819.  

During the pendency of this appeal, the rating criteria for 
evaluating skin disorders, including benign skin neoplasms, 
were amended.  These changes became effective on August 30, 
2002.  See 67 Fed. Reg. 49590 (July 31, 2002) (codified at 38 
C.F.R. § 4.118 (2004)).  Under the old and new criteria for 
rating benign skin neoplasms, the veteran's plantar warts are 
in turn rated as scars (DC 7801-7805).

Under the old version, superficial scars that are poorly 
nourished, with repeated ulceration warrant a 10 percent 
rating.  See 38 C.F.R. § 4.118, DC 7803 (2002).  Superficial 
scars that are tender and painful on objective demonstration 
also warrant a 10 percent rating.  See 38 C.F.R. § 4.118, DC 
7804 (2002).

The pertinent revised criteria for rating skin disabilities 
are:

DC 7803  Scars, superficial, 
unstable...................................10

Note (1):  An unstable scar is one where, for any 
reason, there is frequent loss of covering skin 
over the scar.

Note (2):  A superficial scar is one not 
associated with underlying soft tissue damage.

DC 7804 Scars, superficial, painful on 
examination...............10

Note (1):  A superficial scar is one not 
associated with underlying soft tissue damage.

Note (2):  In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part 
would not warrant a compensable evaluation.  (See 
§ 4.68 of this part on the amputation rule.)

When, as here, the governing law or regulations change during 
the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) 
(West 2002) (a liberalizing law shall not be earlier than the 
effective date thereof)).  See, too, 38 C.F.R. § 3.114.

Accordingly, for the period prior to August 30, 2002, only 
the old rating criteria for the skin may be applied.  And 
from August 30, 2002, the revised rating criteria for the 
skin may also be applied, but again - only if they are more 
beneficial to the veteran.  

As mentioned previously, when, after considering all 
information and lay and medical evidence of record, there is 
an approximate balance of positive and negative evidence as 
to any material issue, VA shall give the claimant the benefit 
of the doubt.  38 U.S.C.A. § 5107(b).  See also Dela Cruz v. 
Principi, 15 Vet. App. at 148-49.

In this case, VAOPT records indicate the veteran has received 
ongoing treatment for a plantar wart on his left foot since 
retiring from military service in August 2001.  He has 
undergone cryotherapy and streptokinase injections.  
Every few months he must seek treatment for debridement.  The 
report of the January 2005 VA examination for his feet 
indicates he has a chronic plantar wart on his left foot and 
none on his right foot.  Objective physical examination 
revealed a plantar aspect 1 cm x 2 cm callous raised area 
with a 5 mm central core area typical of a verruca or wart - 
localized between the 3rd and 4th metatarsal head.  It was 
firm on palpation.  Other than pain, there was no other 
functional impairment noted as secondary to this plantar 
wart.  The calluses were evidence of a weight bearing 
abnormality or improper shoe wear.

In sum, the veteran has a chronic plantar wart on his left 
foot that, despite treatment, has not resolved.  He has pain 
secondary to this.  So the Board finds that his disability is 
most equivalent with a 10 percent rating for a superficial 
tender scar, especially when all reasonable doubt concerning 
this is resolved in his favor.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  A rating higher 
than 10 percent is not available under either the old or new 
criteria.  And this has been the case throughout the appeal 
process, so he is not entitled to a "staged" rating under 
Fenderson to compensate him for times this disability may 
have been more severe.




ORDER

The claim for service connection for a left 5th finger 
deformity is denied.

A higher 10 percent initial rating, but no greater, is 
granted for the plantar wart on the veteran's left foot, 
subject to the laws and regulations governing the payment of 
VA compensation.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


